Citation Nr: 1605726	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-24 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for residuals of thyroid removal.

3.  Entitlement to service connection for a cognitive disability manifested by short-term memory loss.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and from November 1980 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  The Veteran failed to report for a hearing before the Board in June 2013.  As such, that request is deemed withdrawn. 

In July 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's kidney disorder was not present in service or until many years thereafter and is not related to service or an incident of service.

2.  The preponderance of the evidence shows that the Veteran's thyroid disorder was not present in service or until many years thereafter and is not related to service or an incident of service.

3.  The Veteran's cognitive disability, diagnosed as cognitive disorder not otherwise specified (NOS) had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for the residuals of thyroid removal have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for establishing service connection for cognitive disorder NOS have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2008 that informed the Veteran of the evidence necessary to establish entitlement to service connection.  It also informed her of the information that she should provide, and of the VA's duty to assist in obtaining evidence for her claim.  The letter met the notification requirements set out for claims for service connection.

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available records and lay statements have been obtained.  In addition, the Veteran was provided VA examinations in June 2015 for her kidney disorder and the residuals of her thyroid removal, which is consistent with the Board's July 2013 remand instructions.  The VA examinations for the Veteran's kidney disorder and the residuals of her thyroid removal are adequate.  The examiner used his expertise to draw conclusions from the totality of the evidence, and the reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales on the Veteran's claimed disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  There has been substantial, if not full, compliance with the Board's remand directives pertaining to the Veteran's kidney and thyroid disorders.  VA has requested additional records and provided the Veteran with a new medical examination for these disorders in June 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Board, in remanding his cognitive disorder claim in July 2013 directed that the Veteran be afforded a pertinent VA examination, which was not conducted.  In light of the grant of service connection for cognitive disorder, not otherwise specified, the Veteran has not been prejudiced and thus the failure to afford her that examination is harmless.

VA provided the Veteran with a hearing before a DRO in March 2010 at the RO.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the DRO hearing.  By contrast, the DRO hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in her March 2010 DRO hearing that her claimed disabilities are caused by mercury exposure that occurred during her second period of active duty as a result of handling mercury as a dental assistant.  The Veteran's DD 214 from her period of duty with the Navy, from November 1980 to May 1983, indicates that she served as a dental assistant. 

Kidney Disorder

The Veteran has a current kidney disorder.  In her March 2010 DRO hearing, the Veteran stated that she was diagnosed with a kidney disorder, Bartter's syndrome, approximately three years after service by a private physician.  VA has requested records from the private physician but has not received a response.  A December 2011 nephrology clinic note shows that the Veteran currently receives treatment and medication through the VA for her kidney disorder.  The current disability requirement for service connection is satisfied.  

In the July 2013 remand, the Board determined that the Veteran's in-service occupational specialty was consistent with her account of in-service mercury exposure.  

However, the preponderance of the evidence is against a nexus between the in-service incurrence and the current disability.  The June 2015 VA examiner stated that "Bartter's syndrome is specifically genetic," and found no medical references supporting possible causation through mercury exposure.  The examiner offered a cogent rationale in support of that conclusion, citing medical studies and epidemiologic data as well as the specifics of the Veteran's in-service mercury exposure and the onset of the Veteran's disease process.  By contrast, the Veteran contends that her kidney disorder is a result of mercury exposure; however, that is a complex medical determination which the Veteran is not competent to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Weighing the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that it is not at least as likely as not that there is a nexus between the Veteran's current kidney disorder and an in-service incurrence.  The Veteran's appeal of the issue of entitlement to service connection for a kidney disorder is denied.

Residuals of Thyroid Removal

In a November 2006 endocrinology consultation report, the VA practitioner describes the surgical removal of the Veteran's thyroid.  This satisfies the current disability requirement for service connection.  In the July 2013 remand, the Board determined that the Veteran's in-service occupational specialty was consistent with her account of in-service mercury exposure.  

However, the preponderance of the evidence is against a nexus between the in-service incurrence and the current disability.  The June 2015 VA examiner found that "papillary carcinoma of the thyroid does not have any etiology that includes mercury exposure," and determined that it was less likely than not that the Veteran's thyroid disorder was caused by an in-service injury, event, or illness.  

The June 2015 examiner offered a cogent rationale in support of that conclusion, citing medical studies and epidemiologic data as well as the specifics of the Veteran's in-service mercury exposure and the onset of the Veteran's disease process.  By contrast, the Veteran contends that her thyroid disorder is a result of mercury exposure; however, that is a complex medical determination which the Veteran is not competent to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Weighing the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that it is not at least as likely as not that there is a nexus between the Veteran's thyroid disorder and an in-service incurrence.  The Veteran's appeal of the issue of entitlement to service connection for the residuals of thyroid removal is denied.

Cognitive Disability

In January 2011, the Veteran was given an examination by a private psychologist.  The Veteran was diagnosed with a cognitive disorder, major depressive disorder, and an undifferentiated somatoform disorder.  The examiner also noted that the Veteran had memory difficulties.  The examiner concluded that the Veteran's "memory and cognitive difficulties can be explained through her allegations of mercury poisoning."

In July 2013, the Board remanded this case for new examinations on all issues.  However, for reasons that are unclear, the RO did not order a psychiatric examination along with the thyroid and kidney examinations.  The Board will therefore adjudicate this claim using the only competent evidence of record, the January 2011 private psychologist's report.

Service connection is warranted in this case.  The Veteran has a cognitive disorder, diagnosed by the private psychologist in the January 2011 examination, thus satisfying the current disability requirement for service connection.  As noted above, the Board in July 2013 determined that the Veteran was exposed to mercury in service.  Further, the January 2011 private examiner's opinion that the Veteran's current problems can be explained by mercury poisoning satisfies the nexus requirement.  The Board thus finds that the evidence supports the Veteran's claim and that service connection for cognitive disorder, NOS, is warranted.


ORDER

Service connection for a kidney disorder is denied.

Service connection for the residuals of thyroid removal is denied.

Service connection for a cognitive disability, diagnosed as cognitive disorder not otherwise specified (NOS), is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


